Citation Nr: 1402298	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-46 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of tympanoplasties and mastoidectomy, to include recurrent infections and hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his spouse presented testimony at a Board videoconference hearing in September 2013.  At the hearing, the Veteran indicated that additional evidence was to be submitted, and such evidence has been associated with the claims folder.  

The Board notes that the Veteran was represented by AMVETS until that organization withdrew as his representative in January 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks VA compensation under 38 U.S.C.A. § 1151 for additional disability alleged to be the result of faulty VA treatment in January 2001, July 2006, and/or November (claimed as September) 2006.  

Review of the record reveals that he had a type I right ear tympanoplasty at VA on January 24, 2001.  He apparently intended to allege that he was not told at the time of this surgery not to use a CPAP machine.  A June 2006 VA medical record states that the 2001 tympanoplasty failed, and the Veteran had had constant ear infections ever since.  A second right tympanoplasty surgery was performed on July 26, 2006.  This procedure was not completed due to equipment-related problems.  After the Veteran was discharged on July 27, 2006, he was readmitted on July 28, 2006 until July 29, 2006, for persistent nausea and pain postoperatively.  Then, in November 15, 2006, he underwent a right tympanoplasty and mastoidectomy for chronic otitis media.  The Veteran claims that as a consequence of these treatments, he has right ear tinnitus, memory problems, vertigo, and hearing loss.  

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361.

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

A VA examination which contains a medical opinion on whether the Veteran has additional disability due to faulty VA treatment is necessary in this case in light of the evidence and 38 C.F.R. § 3.159 (2013).  

Beforehand, however, all additional relevant medical evidence should be obtained.  The most recent VA medical record is dated in May 2011, the Veteran authorized VA to obtain records from Dr. Mann in September 2013, and there are indications that the Veteran received a tort claim settlement in about 2010.  
 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all additional relevant medical records, including any VA medical records dating from May 2011 to present, all medical records of treatment the Veteran received from Dr. Mann, and all additional medical records related to an apparent 2010 tort claim settlement.   

2.  After the above development is complete, make arrangements for a VA examination for the claim at issue.  The claims file must be forwarded to the examiner in order to obtain a medical opinion regarding the 1151 claim.  The claims folder, any pertinent evidence in Virtual VA or VBMS that is not contained in the claims file, and a copy of this remand must be made available to the examiner for review of the case.  

The examiner should address whether the Veteran currently tinnitus, memory problems, vertigo, recurrent infections, and hearing loss.  For any current tinnitus, memory problems, vertigo, recurrent infections, or hearing loss identified, provide an opinion addressing whether such is an additional disability due to VA treatment in January 2001, July 2006, and/or November 2006.

If so, was the additional disability proximately caused by: 

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran in January 2001, July 2006, and/or November 2006; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider OR 

(2) an event not reasonably foreseeable? 

The examiner should acknowledge and discuss the Veteran's lay statements concerning his claimed disabilities, including his September 2013 hearing testimony (found on Virtual VA). 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



